        CASE 0:19-cv-00968-DSD-ECW Doc. 66 Filed 01/27/21 Page 1 of 3




                   IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MINNESOTA
ARCHITECTURAL BUSSTRUT                      §
CORPORATION d/b/a busSTRUT                  §
                                            §   Case No. 0:19-cv-00968-DSD-ECW
             Plaintiff,                     §
                                            §           Judge David S. Doty
v.                                          §
                                            § Magistrate Judge Elizabeth Cowan Wright
TARGET CORPORATION                          §
                                            §
             Defendant.                     §


 PLAINTIFF’S MOTION FOR LEAVE TO FILE A REPLY MEMORANDUM IN
   SUPPORT OF PLAINTIFF’S MOTION FOR LEAVE TO FILE A FIRST
                     AMENDED COMPLAINT


       Pursuant to Local Rule 7-1(b)(3), Architectural busSTRUT Corporation

(“busSTRUT”) respectfully asks that the Court grant it leave to file a reply memorandum

in support of Plaintiff’s Motion for Leave to File a First Amended Complaint (Dkt. 53) (the

“Motion”). In its response to the Motion, Target Corporation (“Target”) offered an

incomplete view of relevant caselaw and distorted the factual underpinnings of the Motion.

Although busSTRUT is prepared to address these issues at the hearing, busSTRUT believes

the Court would be best aided by allowing busSTRUT the opportunity for a more complete

response via the reply memorandum sought herein. The proposed reply memorandum is

attached as Exhibit A.
       CASE 0:19-cv-00968-DSD-ECW Doc. 66 Filed 01/27/21 Page 2 of 3




Date: January 27, 2021            KIRKLAND & ELLIS LLP

                                  /s/ Jeremy A. Fielding
                                  Jeremy A. Fielding (admitted pro hac vice)
                                  Texas Bar No. 24040895
                                  Email: jeremy.fielding@kirkland.com
                                  Michael Kalis (admitted pro hac vice)
                                  Texas Bar No. 24092606
                                  Email: michael.kalis@kirkland.com
                                  1601 Elm Street
                                  Dallas, Texas 75201
                                  Tel : (214) 972-1755
                                  Fax : (214) 972-1771

                                  ABBOTT LAW OFFICE

                                  Gregory A. Abbott
                                  Minnesota Reg. No. 0209491
                                  Email: gabbott@abbottlaw.us
                                  P.O. Box 24443
                                  Minneapolis, Minnesota 55424
                                  Telephone: (612) 217-2440

                                  ATTORNEYS FOR PLAINTIFF
        CASE 0:19-cv-00968-DSD-ECW Doc. 66 Filed 01/27/21 Page 3 of 3




                             CERTIFICATE OF COMPLIANCE

       I certify that the Motion complies with Local Rules 7.1(f) and 7.1(h). In the

preparation of this reply memorandum, I used Microsoft Word Version 2016 and this word

processing program has been applied specifically to include all text, including headings,

footnotes, and quotations. I certify that this Motion contains 191 words, excluding the

caption designation, the signature block text, and this certificate of compliance.


                                                          /s/ Jeremy A. Fielding
                                                         Jeremy A. Fielding

                            MEET-AND-CONFER STATEMENT

       Counsel for busSTRUT met and conferred with counsel for Target on January 26,

2021 in an effort to seek agreement concerning the issues raised in this Motion. Counsel

for Target refused to consent to busSTRUT’s desired reply.


                                                          /s/ Jeremy A. Fielding
                                                         Jeremy A. Fielding

                                CERTIFICATE OF SERVICE

       I certify that on January 27, 2021, a true and correct copy of the foregoing was

served on all counsel of record via this Court’s ECF filing system.


                                                          /s/ Jeremy A. Fielding
                                                         Jeremy A. Fielding
